GUIDRY, J.,
dissenting.
hi respectfully disagree, based on the facts and circumstances of this case, that Rep. Lorusso is entitled to amend his campaign finance disclosure form. Title 52, Section 1606 of the Administrative Code states that staff may request additions and corrections to any report, which would constitute a minor violation of the Campaign Finance Disclosure Act, but shall report any uncorrected or material violations of the Campaign Finance Disclosure Act to the Board. Therefore, I disagree that implicit in this provision is a procedure requiring the staff to permit additions and corrections to any report. Rather, it seems that the staff has discretion if they are presented with a minor violation, but material violations shall be reported to the Board. Further, at the Board hearing, the ethics administrator noted that Mr. Lorusso failed to present any corroborating evidence to the Board of human error in filling out the form, other than his assertion in his requests to the Board that the $30,000.00 was actually intended to be a loan rather than a contribution. Accordingly, absent any law to the contrary, and particularly given the policy behind the enactment of the Campaign Finance Disclosure Act, I find no abuse of the Board’s discretion in affirming the conclusion in its advisory opinion that Mr. Lorusso may not materially amend his finance report to reflect the $30,000.00 contribution as a loan.